DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment of 2/8/2021 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 5-9, 11-12, 18-19, 21-24, 32, 34.  Claims 32 remain withdrawn as per a previous restriction requirement.  Claims 1, 5-9, 11-12, 18-19, 21-24, 34are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect changes made by Applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 12, 18, 19, 21-24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (WO2011/082177, cited in IDS) in view of Yuuki (US 7915518).
As to claims 1 and 26, Britt is directed to a flexible substrate material (Figures 13, 14; 100; also see claim 1) having opposed front and back sides (top/bottom) and extending in an XY plane, the front side being provided with a first electrode layer (416) and further provided with at least one thin film to form at least one thin film device stack (430); the thin film device stack comprising an electrically active 
Britt fails to teach the substrate material having at least one protective structure located at least partially in one of the zones of electrical interconnection between a neighboring pair of the thin film devices stacks to create a gap which prevents contact of the electrically active regions of the neighboring pair of the stacks with the back side of the substrate material and with a machine roller during transport of the web, wherein the at least one protective structure is applied to at least one of the substrate material sides, the first electrode layer, and the at least on thin film.
Yuuki is directed to a solar battery module manufacturing method (abstract and title) and teaches the inclusion of a spacer (11; reads on instant protective structure) that is thicker than the thickness of the adjacent photovoltaic elements (4) such that it is sandwiched between top and bottom layers (comparable to Britt’s 400’s) such that the sealing sheet piece (11; instant protective structure) lessens the load from atmospheric pressure during a sealing step, thus preventing cracks in the pressure reduction step (column 5, line 53 to column 6, line 3 and C8L66-C9L20).  Yuuki’s spacers read on an bead of material as there is no additional structure to the term bead that excludes the structure of Yuuki.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Britt to include spacer resin pieces (11; instant protective structures) before lamination to prevent cracks in the photovoltaic structures, as taught by Yuuki.
The combination of references thus teaches the substrate material having at least one protective structure between a neighboring pair of the thin film devices stacks to create a gap which prevents contact of the electrically active regions of the neighboring pair of the stacks with the back side 
The reference fails to teach the distance S being greater than the distance T, and the ratio of S to T at least 10:1.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.05).  Therefore it would have been within purview of a skilled artisan to select appropriate thicknesses for S and T with a reasonable expectation of success to achieve the S>T relationship desired instantly.
	Regarding claims 5 and 11-12, the reference teaches a top electrode (416) deposited on top of the thin film stacks (see Figure 13) wherein the thin film device stacks are arranged to be electrically series and/or parallel connected (the choice for series and/or parallel interconnection are well known and widely understood in the PV art, the selection of such is well within purview of a skilled artisan to maximize current and/or voltage) and each zone of electrical interconnection comprises a region for depositing a conductive material for providing an interconnection between the top electrode of a first film stack (420)  and a first electrode of a neighboring thin film stack (connection by electrode and connection arm 416; see Figures 13/14).

	Regarding claim 7, the reference teaches the zone of interconnection being defined as the area between the outer boundaries of P1 and P3 (430’s interconnect between outer boundaries of P1 and P3 as defined in rejection of claim 6 above).
	Regarding claim 8, the reference teaches at least one protective structure (11) being located over a portion of the first electrode (Yuuki teaches desired embedding of adjacent structure into 11) and under a portion of the top electrode (met by combination of references).
	Regarding claim 9, the reference fails to teach the two protective structures (11) deposited in the zone of electrical connection (adjacent 416’s) being formed of different materials.
	However, it would have been within purview of a skilled artisan at the time of the invention to selected appropriate materials for the protective members (11) with a reasonable expectation of success and as a matter of design choice to achieve a desired final product, specifically with desired melting temperatures to achieve and load reduction during lamination.
	Regarding claim 18, the reference teaches the at least one protective structure (424/424a) being deposited as discrete units, each of which can read on a continuous bead and a single spacer reads on a protective structure (see Figure 15).
	Regarding claim 21, the reference teaches a plurality of thin film device stacks forming a solar module (Figure 13) and the deposition of the at least one protective structures (424/424a) extends 
	Regarding claims 22-23, the reference teaches the electrically active region comprising a PV layer (PV cell) (pp12L26 to pp13L6).
	Regarding claim 24, the reference teaches the at least one thin film device stack has a top electrode over the at least one protective structure (see configuration in Figure 14; the limitation regarding vacuum deposited is a product by process limitation.  The product claim is met by the structural limitations).
	Regarding claim 34, the reference teaches the at least one protective structure (424/424a) being applied to the back side of the substrate material (see Figure 14).
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art teaches the protective structures as interior structures that do not define an outermost surface region of their respective webs (page 11).  
The Examiner respectfully submits that the instant claims do not specifically require the web to be an outermost surface region of the respective webs.  The prior art, as noted above, meets the limitations of the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726